The defendant mortgagor moved the house from the mortgaged premises across the road to another tract, also belonging to him, but not covered by the mortgage. This certainly could not impair the mortgage lien upon the house. If it could, in these days when house-moving machinery has been so greatly perfected, there would be a serious impairment of the security of all mortgaged, there would be a serious impairment of the security of all mortgages on improved real estate. The court decreed a sale of the house in its new situs under the mortgage, with leave to the purchaser to remove, or roll the building off again. We can perceive no grounds, legal or equitable, upon which the defendant can object to this. The plaintiff does not ask for more, (414) and the rights of third parties are not involved.
It does not appear that the building was attached to the freehold, and it is unnecessary to discuss the effect of such attachment in this case, if any.
No error.
Cited: Stevens v. Smathers, 124 N.C. 573. *Page 291